252.	 The delegation of the People's Republic of Benin, which we have the honor of heading, wishes to address to Mr. Kittani its warm congratulations and to express its complete satisfaction at his election to the office of President of the thirty-sixth session of the General Assembly: His election is a confirmation of his exceptional qualities as an experienced diplomat and is a tribute to his country, Iraq, for its role in international affairs. My delegation, which is particularly happy to emphasize here the high quality of the relations of active solidarity that exist between his country, the Republic of Iraq, and our own, the People's Republic of Benin, remains convinced that under his enlightened guidance our discussions will be conducted in lucid serenity, which alone can make it possible for us to examine objectively the numerous and grave problems with which our world is faced.
253.	My delegation also wishes to express its appreciation for the manner in which his predecessor, Mr. von Wechmar of the Federal Republic of Germany, conducted the work of the thirty-fifth session and that of the eighth emergency special session, devoted to Namibia.
254.	May I also repeat our heartfelt gratitude for the remarkable work accomplished by the Secretary General. The numerous activities that he was engaged in during the past year, with his well-known dedication and tenacity, helped to further the aim of implementing the principal objectives pursued by the United Nations.
255.	My delegation wishes to express its gratification at the admission of the Republic of Vanuatu and of Belize to the United Nations. We extend a warm welcome to the eminent representatives of those two new States and assure them of our solidarity, fraternity and frank cooperation.
256.	The thirty-sixth session of the General Assembly offers once again at this annual review of both history and the problems of the world an exceptional opportunity to the States Members of the Organization collectively to discuss solutions and the action to be taken in order to meet some of the great hopes of peoples concerning peace, justice, prosperity and cultural fulfillment.
257.	since the thirty-fifth session of the General Assembly^ in spite of our resolutions, consultations and recommendations, the political and economic landscape of the world has in fact not changed very much as regards the fulfillment of our legitimate requirements of truth, freedom, peace and progress for all.
258.	We are afraid that we have to state the contrary to be true. Indeed, the persistence of colonial occupation in
South Africa and Namibia, the arrogance of the racist Pretoria regime in the face of the international community's pursuit of a fitting solution to the Namibian problem, the acts of provocation and aggression by South Africa against the front-line countries, the military occupation of southern Angola by South African troops, the military occupation by Morocco of Western Sahara, the pursuit of the policy of extermination and genocide by the Zionist regime of Israel in Palestine and southern Lebanon, the tensions in Asia, the subversive maneuver in Central America and the Caribbean, and the attempts at destabilizing progressive regimes are so many problems in the world which have been left pending. They are problems created, maintained and stirred up by hostile forces alien to the liberation of peoples which international imperialism and its allies are using in order better to stifle the voice and free will of the peoples of our planet.
259.	Faced with this grave situation, the Secretary General is quite right in stating the following in his report on the work of the Organization:
"How does the United Nations measure up to these great challenges of our time? I have to say that, for all our efforts and our undoubted sincerity, the Organization has not yet managed to cut through the political habits and attitudes of earlier and less hurried centuries and to come to grips decisively with these new factors of our existence. We talk about and express our anxieties and our good intentions, but we have yet to act upon the clear indications of what we are really up against." [Sec A/36/11, sect. III.]
The delegation of the People's Republic of Benin therefore voices its deep concern in the face of all those important problems that have been left without solution, while the international situation as a whole is preoccupying because it is fraught with threats for struggling peoples and for the prosperity of all.
260.	If vetoes and blocking of the decision-making process are continued, if barriers to the application of major political and economic decisions already adopted continue to be raised, if the liberation of nations is delayed, if the independence of Namibia, self-determination for Western Sahara and for the oppressed peoples of South Africa are compromised, can the United Nations consider that it has honored the pledge it made more than a third of a century ago to rid our planet for ever of the scourges of war, injustice and famine and to build a world of peace, justice and prosperity for all?
261.	If we have reasons for our deep , concern and grounds for pessimism, we do not have the right to despair, because, in addition to the Organization, the peoples of all the continents have the same deep-rooted aspirations are daily fighting for freedom, justice, progress for all and international peace and security.
262.	Conscious of this vital reality and hope, the delegation of the People's Republic of Benin will once again this year permit itself to define its positions on certain problems on the agenda.
263.	Since the adoption of Security Council resolution 435 (1978) on the independence of Namibia, Africa has known nothing but frustration and disappointment. How can one understand South Africa's stubbornness in opposing with all the means at its disposal the will of the international community to liberate Namibia? How can one explain the unspeakable treachery with which the neo-Nazis in power in Pretoria are making a mockery of decisions taken by the United Nations? How can one interpret the repeated dilatory maneuvers of that regime?
264.	The only answer to all those questions resides in the Machiavellian designs of international imperialism to protect the racist regime of South Africa by blocking the adoption of energetic measures such as the mandatory comprehensive sanctions provided for in Chapter VII of the Charter. Thus, the triple veto of 30 April 1981 in the Security Council by the Western Powers that are permanent members of the Council, the United States veto in the Council on 31 August 19816 opposing the condemnation of Pretoria, which committed a savage act of aggression against the People's Republic of Angola and invaded part of its national territory, the machinations of certain Western Powers to block the just and appropriate decisions adopted at the emergency special session on Namibia, are an objective and open show of support for the minority, fascist and racist Pretoria regime.
265.	The people of Benin as a whole, its Party, the Benin People's Revolutionary Party, as well as the National Executive Council, in pursuance of decisions of the OAU, resolutions of the nonaligned movement and resolutions of the United Nations concerning the independence of Namibia, will continue to support by all possible means the legitimate struggle of the heroic Namibian people under the direction of its vanguard movement, SWAPO, its sole authentic representative.
266.	My delegation calls for the effective implementation of Security Council resolution 435 (1978) and reaffirms forcefully that only comprehensive sanctions under Chapter VII of the Charter will effectively help to unblock the current situation in Namibia, a situation which threatens peace and security in Africa and throughout the world.
267.	My delegation wishes to pay a deserved tribute to the gallant peoples of Zambia, of Mozambique and especially of Angola for the enormous sacrifices that they are constantly making in order to halt the repeated aggression of Pretoria, which is using Namibian territory as a base for its subversive and destabilizing operations.
268.	The delegation of the People's Republic of Benin supports Security Council resolutions 428 (1978), 447 (1979), 454 (1979) and 475 (1980) relating to the numerous armed acts of aggression, incursions and military occupation of Angolan territory by South Africa, as well as the violation of Angolan air space by the racist forces stationed in the military bases South Africa has established on Namibian territory, and calls for everything to be done to ensure that Angola obtains from South Africa "payment of full and adequate compensation for the damage to life and property resulting from these acts of aggression", as stipulated in Security Council resolution 475 (1980).
269.	My delegation expresses the unconditional support and solidarity of the people of Benin for the heroic Angolan people and demands that South Africa witVfaw its occupying troops from Angolan territory.
270.	In South Africa itself the struggle is becoming increasingly radicalized through increased awareness on the part of the oppressed black people. The terrorist Pretoria regime is leaving our brothers no other choice than a state of permanent war, resistance to slavery and rejection of bestial humiliation. The bastion of fascism and racism is arming itself and equipping itself with the most advanced military and nuclear technology. More and more it is asserting its role as faithful and indispensable ally in leading Western circles and military staff headquarters. Is not South Africa with its apartheid regime the keystone of dreams of hegemony and colonial reconquest of the African continent? Is it not a concrete expression of that "broad strategic vision which places regional problems in a more global context", which is so dear to international imperialism?
271.	That is what complicates and aggravates the problem of the Pretoria regime. It must also increase our vigilance and give to our brothers in South Africa new reasons for organizing themselves and mobilizing by all the means available in the struggle against fascism and racism. On that honorable path the African National Congress and our brothers fighting in South Africa will find us to be as determined and as much in solidarity with them as ever.
272.	In respect of Western Sahara, which is, as everyone knows, another colonial and expansionist scandal, the United Nations has already had occasion to adopt important pertinent resolutions expressing the right of that people to self-determination and independence. The question of Western Sahara remains therefore a question of decolonization, as the mission of inquiry of the Special Committee on the Situation with regard to the .Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples defined it in 1975.7
273.	The People's Republic of Benin, which has always supported and will support to the end the struggle of the Sahraoui people under the direction of the POLISARIO* Front, its sole authentic representative, against Moroccan colonialism and expansionism and for national independence, is gratified at the decision adopted at the eighteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, which created an Implementation Committee regarding the cease fire and the referendum on self-determination [see A/36/534, annex II, resolution AHG/RES.103 (XVIII)]. The People's Republic of Benin supports that Committee in its extremely difficult and delicate efforts to ensure that the decisions adopted at Nairobi, in August 1981, will be put into effect. But it is also our duty to demand that all the conditions are met and that all guarantees are provided to the Sahraoui people in its struggle, confronting as it does all kinds of interference and attempts to turn back the clock on the part of the expansionist Moroccan forces. That is why we feel a ceasefire must be brought about as soon as possible on the basis of a negotiated agreement between the parties to the conflict, namely, the POLISARIO Front and Morocco, under the supervision of the OAU Implementation Committee. The Moroccan armed forces must withdraw from the occupied Sahraoui territory.
274.	It is in that context that, in accordance with the resolution of the OAU Assembly and the decisions of the Implementation Committee, it would be desirable for the United Nations to provide the necessary assistance to ensure that the martyred Sahraoui people, at last free and independent, may undertake the task of reconstructing its country, which has been devastated by so many years of war.
275.	The questions we have just reviewed are not the only ones that are of concern to our continent. We denounce and condemn foreign interference in African affairs, destabilizing armed aggression, the use of mercenaries to ignite or fan the flames of conflict between African States. In that connection, the adoption of an international convention against the use of mercenaries would provide a valuable legal weapon to combat this scourge of our times. Benin will continue to work in the Ad Hoc Committee on the Drafting of an International Convention against the Recruitment, Use, Financing and Training of Mercenaries for the full attainment of that objective, because we have lived through the painful experience of a criminal mercenary adventure in Benin on 16 January 1977.
276.	As regards the Middle East, we cannot help expressing our profound concern at the turn events ate taking in that part of the world. For in southern Lebanon and in the occupied Arab territories, Israeli Zionism continues to terrorize the population and to consolidate with further settlements the unlawful annexation of territories conquered by armed aggression.
277.	Facts show that the signing of the separate Camp David accords has contributed to the aggravation of the crisis. The holy alliance between international imperialism and Zionism favors aggression, and the escalation of violence witnessed in that region is additional proof of that.
278.	In the face of Israel's arrogance and its policy of war and terror of which the aggression against the Tamuz nuclear plant in Iraq is the most striking illustration has not the time come to seek appropriate means commensurate with the serious dangers that Zionist policy poses to the world?
279.	That is why our delegation affirms that the time has come to compel Israel to respect the numerous resolutions and decisions of the United Nations on the right to self-determination and independence of the Palestinian people, its right to return to its homeland and its right to create an independent and sovereign State.
280.	Israel must withdraw its troops from the occupied Arab territories. We reaffirm the support of the people of Benin for the struggle of the Arab peoples and the PLO, the sole legitimate representative of the struggling Palestinian people.
281.	The situation prevailing in Cyprus, a question still before the Assembly, is also a matter of concern for my country. We believe this is the right place for us to reaffirm our militant support for the courageous Cypriot people and the Government of the Republic of Cyprus in their struggle to safeguard their national independence and territorial integrity and to achieve national unity.
282.	In Asia, where the intrigues of international imperialism continue to disrupt and bring bloodshed to the southeastern region, the heroic people of Kampuchea, which has for so long suffered the consequences of colonialism, neocolonialism and crimes of every sort, needs peace and freedom to take its destiny into its own hands. In its courageous struggle to safeguard its dearly bought independence and to achieve its national reconstruction, the people of Kampuchea will always have the militant support of the people of Benin. We reaffirm yet again the firm support of the Government of the People's Republic of Benin for the People's Revolutionary Council of Kampuchea in all its efforts to consolidate and further develop its revolutionary process.
283.	We condemn the unacceptable interference by international imperialism and its allies in the internal affairs of Afghanistan, which, by unleashing an all-encompassing revolution, has shaken the foundation of an age-old, powerful, oppressive feudalism and exploitation. We support the struggle of the people of democratic Afghanistan for consolidation of its revolutionary achievements.
284.	The heroic people of Korea, in the difficult circumstances imposed on it by international imperialism,
wages an unremitting struggle on both sides of the 38th parallel for the reunification of the Korean homeland. In the south in particular, despite the reemergence of barbarous repression, the determination of the people continues to challenge successive dictatorial regimes.
285.	We support the positive proposals and initiatives of the Democratic People's Republic of Korea for a frank and direct dialog between the North and the South to attain the peaceful reunification of Korea. We condemn imperialist maneuvers relating to the "two Koreas" policy. We demand the withdrawal of foreign forces from the southern part of Korea so that the armistice agreement may be replaced by a peace agreement.
286.	We also wish to reaffirm here the support of the People's Republic of Benin for the just struggle of the people of East Timor and its National liberation movement, FRETILIN.
287.	Central America and the Caribbean Sea are for my delegation another area of concern in view of the direct and brutal interventions of international imperialism and the subversive actions against the revolutionary experiment in many of the countries of the region.
288.	We support the struggles of the people of El Salvador, Nicaragua, Grenada and other Latin American countries for freedom and true emancipation. In Cuba the
heroic resistance of an admirable people has effectively outwitted until now the open aggression, military threats and ceaseless conspiracies against the people's revolution, which is taking deep root and being firmly consolidated. The people of Puerto Rico must become the real master of its own destiny and enjoy true and full independence.
289.	The People's Republic of Benin reaffirms its support for all measures and decisions aimed at making, the Indian Ocean a zone of peace. The proposals of the President of the Democratic Republic of Madagascar aimed at
the demilitarization of the Indian Ocean also have our full active support, for that southern ocean, now dangerously threatened by forces and instruments of war which are the pride of modern arsenals, must become once more a great sea of peace and peaceful cooperation.
290.	The arms race represents a potential danger for mankind. It diverts towards military objectives that are destructive and have no economic value, enormous funds, resources and energy that could be devoted to the achievement of economic and social objectives.
291.	Despite the unceasingly repeated appeals of the General Assembly for disarmament, there has been no progress in that respect. The time has come for the participants in the arms race, of which the least that can be said is that it is inhuman, to understand the Organization, and take it and its purposes and principles, contained in the first lines of the Charter, with proper seriousness.
292.	The People's Republic of Benin supports the proposal of the Union of Soviet Socialist Republics concerning the request for the resumption of negotiations with the United States of America, and appeals to all the Powers engaged in the arms race to give proof of understanding and goodwill so that progress may be made ^long the path to disarmament.
293.	When, in this same Hall one year ago the global negotiations reached the deadlock of which we are all aware, paralyzed by the pitiless and intransigent increase in the egotism of certain wealthy countries, the poorest and the least developed countries of the third world, of which we are one, ceaselessly requested that an end be put to the unjust and scandalous international economic disorder.
294.	Since then, another important conference has been held, at Nairobi the United Nations Conference on New and Renewable Sources of Energy a fundamental and decisive question. Soon, at Cancun, the tortuous and difficult NorthSouth dialog will endeavor to break away from diplomatic rhetoric and will, at least we hope, support the demands for a new international economic order.
295.	The statistics of absolute poverty and the already very exact precise diagnosis of the serious ills besetting the world economy are there to testify on our behalf we, the "damned", the "collective proletarians" of the world. That is why we are legitimately impatient and refuse to remain silent and capitulate.
296.	Let those who govern the international economy, who regulate and determine the rate of exchange, who exploit our countries and drain them of primary commodities at prices fixed by them alone, at long last understand that, if disorder and injustice persist, their selfish obstinacy will result in serious social explosions. Throughout our speeches, we repeat this warning with a strength and passion which reflect the extent of our development needs.
297.	Does not the quarrel about the quantitative objectives of development and the allocation of a percentage of the gross national product of the rich countries to development assistance sometimes seem but an academic exercise, at which some international experts and consultants excel, when we look in distress at the waste or at the enormous budgets devoted to the production and modernization of weapons in the industrialized countries? From time to time, of course, we are told that they understand our problems and our tragic and intolerable situation.
298.	But it will not suffice for alms to be produced, palliatives to be multiplied or quick soporifics to be administered. The new international economic order must be conceived and organized in order to put an end definitively to injustice, to eliminate exploitation and to do away with the pitiless and rapacious reign of the transnational corporations.
299.	It is, incidentally, with respect to this question of the establishment of a more just and equitable sew international economic order that the President of the People's Republic of Benin, Mr. Mathieu Kerekou, on 24 September last, at the 113th regular session of the meeting in Paris of the Executive Council of UNESCO, stated:
"Our wish is to see all regional, continental and international organizations, and in particular the OAU, the nonaligned movement and the United Nations, defend that noble mission, call fewer spectacular conferences which have no future, adopt fewer formal resolutions and seek instead to obtain concrete results in the light of the fact that the scourges ensuing from underdevelopment, such as famine, disease and ignorance, continue to claim millions of victims, whose number continues to grow every day."
It is only in this perspective that a truly just and humanitarian new international economic order can be established.
300.	The new international economic order will not suffice to liberate our peoples entirely and ensure their complete development unless a new information order is also established. Furthermore, the national cultures of our countries, which have been for so long denied and denigrated, could not contribute towards the free development of our peoples either unless a new international cultural order were to be established on our very varied and rich planet.
301.	It is in this context that the People's Republic of Benin had the honor to host, on 18 and 19 September last, a meeting of the ministers for culture of 34 member and associated States of the Agency for Cultural and Technical Cooperation, coming from Africa, America, Asia, the Caribbean, Europe and the Pacific. The Cotonou Declaration, adopted at the close of that meeting, states that the world "will riot have peace or stability unless international relations are based on bonds of equality and respect for the sovereignty of States, friendship among peoples and brotherhood among men". That same Declaration affirms "the fundamental importance of culture as the essential dimension of economic and social development". The Declaration concludes that "it is essential to recognize, respect and affirm the cultural identity of peoples and to work resolutely towards the establishment of a better balance in cultural exchange".
302.	This is the important economic, social, cultural and, in the last analysis, human task that the Organization has the means to carry out in peace and mutual understanding* providing that the will and the determination to see justice prevail in international relations guides us all, and that we all do our best to put into effect the fundamental principles of the Charter.
303.	In conclusion, permit the delegation of the People's Republic of Benin to express its sincere gratitude to the Secretariat which, in the framework of the implementation of General Assembly resolution 35/88, on economic assistance to Benin, sent to Cotonou from 4 to 12 May 1981 an inter-agency mission under the direction of Mr. Farah, UnderSecretary General for Special Political Questions.
304.	The delegation of the People's Republic of Benin has no doubt that the program adopted there will command the attention of the present session of the Assembly and of the international community.
305.	Ready for the revolution; the struggle continues!
